DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-19 have been examined in this application. This communication is the first action on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 February 2021 has been considered by the examiner.

Drawings
Figures 6B, 6C, 7A, 7B, 8A, 8B, 9A, 9B, 10A, 10B, 11A, 11B, 12A, and 12B are objected to because the figures contain letters that are not well-defined and of an appropriate size, rending at least a portion of each figure illegible (see MPEP 608.02 (V)). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 11 recite “using the crosswalk file to automatically determine an order submission sequence” without setting forth how one executing the steps of the claimed invention would “use” the file. The “using” limitation is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced (see MPEP 2173.05(q)).
Claims 2-10 and 12-18 are rejected for their dependence on claim 1 or 11.

Claim 19 recites a slightly different version of the same limitation, requiring the order submission sequence to be determined using the crosswalk file, which is indefinite as discussed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1:
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-10), machine (claims 19), and manufacture (claims 11-18) which recite steps of:  (claims 1 and 11) receiving a prescription claim request, retrieving a crosswalk file, using the crosswalk file, submitting the claim or inquiry requests, automatically aggregating responses, and transmitting the aggregated response; and (claim 19) receive a prescription claim request, submit the claim or inquiry requests, automatically aggregating responses, and transmit the aggregated response.  

Step 2A, Prong One:
(claims 1 and 11) receiving a prescription claim request, retrieving a crosswalk file, using the crosswalk file, submitting the claim or inquiry requests, automatically aggregating responses, and transmitting the aggregated response; and (claim 19) receive a prescription claim request, submit the claim or inquiry requests, automatically aggregating responses, and transmit the aggregated response, as drafted, under the broadest reasonable interpretation (BRI), includes managing personal behavior or relationships or interactions between people. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being practiced by humans. For example, but for the computer-implemented, computers, computer-readable medium, and database language, these steps in the context of these claim encompass managing personal behavior or relationships or interactions between people.
Specifically, the BRI of the claimed steps includes a series of steps, rules, or instructions to be followed by a human engaging in managing prescription benefits for prescription claims. A human can receive a request, retrieve a file, use the file, submit a request, aggregate responses, and transmit/send those responses. Other than generally reciting these steps as being performed by a computer, nothing in the claims prohibits these steps from being performed by a human.
If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-3, 6-10, and 14-18, narrowing or defining 

Step 2A, Prong Two:
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of (claims 1, 11, and 19) computer-implemented, computers, computer-readable medium, and database amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0181]-[0190], see MPEP 2106.05(f));
add insignificant extra-solution activity to the abstract idea (such as recitation of (claims 1, 11, and 19) receiving a prescription claim request amounts to mere data gathering; recitation of (claims 1 and 11) retrieving a crosswalk file and (claim 19) a database storing a crosswalk file amounts to selecting a particular data source or type of data to be manipulated; and recitation of (claims 1, 11, and 19) transmitting the aggregated response amounts to insignificant application, see MPEP 2106.05(g)); and
generally link the abstract idea to a particular technological environment or field of use (such as (claims 1, 11, and 19) computer-implemented, computers, computer-readable medium, and database generally link to a computer environment, see MPEP 2106.05(h)).

claims 2-3, reciting computer utilization for various limitations of the independent claim, which are additional limitations which amount to invoking computers as a tool to perform the abstract idea; claims 4-5 and 12-13, further specifying the items of information making up the prescription claim request received, which are additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering; and claims 2-3, generally linking to a computer environment, which are additional limitations which generally link the abstract idea to a particular technological environment or field of use). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as:  (claims 1, 11, and 19) receiving a prescription claim request and transmitting the aggregated response, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); (claims 1 and 11) retrieving a crosswalk file and (claim 19) using the crosswalk file stored in a database, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11-14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Timmerman et al. (US 2016/0321410 A1), hereinafter Timmerman.

Claims 1 and 11:
Timmerman discloses:
(Claim 1)  A computer-implemented method for managing prescription benefits in prescription claim or inquiry requests performed by one or more computers in a prescription order processing system, the method comprising:
Figure 1, for example, shows utilization of various computers. [0337] discloses a computer-implemented method.
(Claim 11)  An article of manufacture for managing prescription benefits in prescription claim or inquiry requests in a prescription order processing system, the article of manufacture comprising a non-transitory, tangible computer-readable medium holding computer-executable instructions for performing a method comprising:
Figure 1, for example, shows utilization of various computers. [0337] discloses an article of manufacture.
receiving a prescription claim request related to a consumer from a requesting entity;
[0029] discloses receiving a healthcare transaction from a healthcare provider, which as in [0030] (see NCPDP standard) can pertain to prescriptions.
retrieving a crosswalk file comprising information from a plurality of health plan member files describing benefits available to the consumer provided by a plurality of benefit providers;
[0031] discloses assessing the healthcare transaction with respect to all sponsor programs for which healthcare service eligibility sponsors have contracted with the service provider to provide patient eligibility notification services. [0033] discloses the service provider computer and/or healthcare service eligibility determination module identifying patient information and claims processor information included in the healthcare transaction and comparing the information identified to data extracted from patient eligibility files received from program sponsors and stored in data stores.
using the crosswalk file to automatically determine an order submission sequence indicating an order in which claim or inquiry requests corresponding to the benefits are submitted to the benefit providers;
[0037] discloses determining a priority (i.e. order sequence) based at least in part on configuration parameters specified in a stored client profile associated with the healthcare provider, such as explained in [0031], and comparable to applicant's explanation of mapping in [0060] of the originally filed specification.
submitting the claim or inquiry requests to the benefit providers according to the order submission sequence;
[0042]-[0043], and in light of [0037], discloses routing the healthcare transaction to a claims processor computer for adjudication.
automatically aggregating responses from the benefit providers in order to generate an aggregated response to the prescription claim request; and
[0043] discloses receiving an adjudicated reply which is appended to the patient eligibility notification and communicated to the healthcare provider computer.
transmitting the aggregated response to the requesting entity.
See previous citation.

Claim 2:  Timmerman discloses the method of claim 1, as discussed above. 
Timmerman further discloses: 
the computers include a benefits aggregator computer that performs one or more of the automatic determination of the order submission sequence, the submission of the claim or inquiry requests, and the automatic aggregation of responses from the benefit providers.
[0037] discloses a "service provider computer and/or the healthcare service eligibility determination module" performing the processing to determine the priority (i.e. order submission sequence).

Claim 3:  Timmerman discloses the method of claim 1, as discussed above. 
Timmerman further discloses:
the computers include a network switch computer that perform one or more of the automatic determination of the order submission sequence, the submission of the claim or inquiry requests, and the automatic aggregation of responses from the benefit providers.
[0041] discloses the same "service provider computer and/or the healthcare service eligibility determination module" routing the transaction for adjudication (i.e. network switch computer), which, as discussed above, also performs the processing to determine the priority (i.e. order submission sequence).

Claims 4 and 12:  Timmerman discloses the method of claim 1 and the article of manufacture of claim 11, as discussed above. 
Timmerman further discloses:
wherein the prescription claim request comprises: an identification of the consumer, a product for which a prescription order is being made, and prescriber who created the prescription order for the consumer.
[0139]-[0170] discloses a variety of aspects of the prescription claim request, including [0142]-[0147] Patient Information, [0160] Drug, product or healthcare service information (e.g. NDC), and [0154]-[0156] Prescriber Information.

Claims 5 and 13:  Timmerman discloses the method of claim 4 and the article of manufacture of claim 12, as discussed above. 
Timmerman further discloses:
wherein the prescription claim request further comprises: an indication of a dispensing entity which will provide the prescription order to the consumer.		
[0139]-[0170] discloses a variety of aspects of the prescription claim request, including [0157]-[0158] Pharmacy Information.

Claims 6 and 14:  Timmerman discloses the method of claim 1 and the article of manufacture of claim 11, as discussed above. 
Timmerman further discloses:
wherein the order submission sequence is selected by evaluating a plurality of possible order submission sequences according to one or more selection criteria.	
[0037] discloses a computer or module performing processing to identify a highest priority sponsor program, with other embodiments having multiple sponsor programs being prioritized (i.e. order sequence) based at least in part on configuration parameters.

Claim 19:
Timmerman discloses:
A system for managing prescription benefits in prescription claim or inquiry requests in a prescription order processing system, the system comprising:
a database storing a crosswalk file comprising information from a plurality of health plan member files describing benefits available to the consumer provided by a plurality of benefit providers;
[0031] discloses assessing the healthcare transaction with respect to all sponsor programs for which healthcare service eligibility sponsors have contracted with the service provider to provide patient eligibility notification services. [0033] discloses the service provider computer and/or healthcare service eligibility determination module identifying patient information and claims processor information included in the healthcare transaction and comparing the information identified to data extracted [0135] discloses this information being stored in data stores.
one or more computers configured to:
Figure 1
receive a prescription claim request related to a consumer from a requesting entity;
[0029] discloses receiving a healthcare transaction from a healthcare provider, which as in [0030] (see NCPDP standard) can pertain to prescriptions.
submit the claim or inquiry requests to the benefit providers according to an order submission sequence determined using the crosswalk file;
[0042]-[0043], and in light of [0037], discloses routing the healthcare transaction to a claims processor computer for adjudication, with [0037] disclosing determining a priority (i.e. order sequence) based at least in part on configuration parameters specified in a stored client profile associated with the healthcare provider, such as explained in [0031], and comparable to applicant's explanation of mapping in [0060] of the originally filed specification.
automatically aggregating responses from the benefit providers in order to generate an aggregated response to the prescription claim request; and
[0043] discloses receiving an adjudicated reply which is appended to the patient eligibility notification and communicated to the healthcare provider computer.
transmit the aggregated response to the requesting entity.
See previous citation.
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Timmerman et al. (US 2016/0321410 A1), hereinafter Timmerman, in view of Chhabra (US 10,552,579 B1).

Claims 7 and 15:


	While Timmerman does disclose a selection criteria for generating the order submission sequence, Timmerman does not explicitly disclose “the selection criteria is to reduce costs to the consumer related to fulfillment of the order.” However, Chhabra does disclose this limitation, specifically:
wherein the selection criteria is to reduce costs to the consumer related to fulfillment of the order.
Col. 2, Lines 27-67 discloses selecting financial benefits to reduce the cost to the consumer.
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and article of manufacture of claims 6 and 14 regarding selecting an order submission sequence based on selection criteria as disclosed by Timmerman with “the selection criteria is to reduce costs to the consumer related to fulfillment of the order” as disclosed by Chhabra. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Timmerman in order to “efficiently acquire savings for a patient during a prescription claim adjudication process” (Chhabra:  Col. 1, Lines 31-32).

Claims 8-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Timmerman et al. (US 2016/0321410 A1) in view of Wiley, II (US 2018/0121621 A1), hereinafter Wiley.

Claims 8 and 16
Timmerman discloses the method of claim 6 and the article of manufacture of claim 14, as discussed above.

While Timmerman does disclose a selection criteria for generating the order submission sequence, Timmerman does not explicitly disclose “the order submission sequence is selected using a graph search of possible order submission sequences performed using a graph where each benefit is represented as a node.” However, Wiley does disclose this limitation, specifically:
the order submission sequence is selected using a graph search of possible order submission sequences performed using a graph where each benefit is represented as a node.
Figures 3-6, associated [0020]-[0023], and further associated [0050]-[0062] disclose decision tree traversal (where tree search/traversal is a type of graph search/traversal), with each benefit represented as a node alongside other nodes, where the decision trees are traversed in order to determine benefit approval or denial, furthermore where the trees are traversed in a particular order so that subsequently traversed trees rely on the outcome of previously traversed trees.
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and article of manufacture of claims 6 and 14 regarding selecting an order submission sequence based on selection criteria as disclosed by Timmerman with “the order submission sequence is selected using a graph search of Wiley. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Timmerman so that “prior transactions that have been honored for discounts are considered as part of a decision process for determining future discounts for the same or different products” (Wiley:  [0006]).

Claims 9 and 17:
Timmerman discloses the method of claim 6 and the article of manufacture of claim 14, as discussed above.

While Timmerman does disclose a selection criteria for generating the order submission sequence, Timmerman does not explicitly disclose “the order submission sequence is selected using a tree search of possible order submission sequences performed using a graph where each benefit is represented as a node.” However, Wiley does disclose this limitation, specifically:
the order submission sequence is selected using a tree search of possible order submission sequences performed using a graph where each benefit is represented as a node.
Figures 3-6, associated [0020]-[0023], and further associated [0050]-[0062] disclose decision tree traversal, with each benefit represented as a node alongside other nodes, where the decision trees are traversed in order to determine benefit approval or denial, and are traversed in a particular order so that subsequently traversed trees rely on the outcome of previously traversed trees (order submission sequence).

	The obviousness and motivation to combine Timmerman with Wiley are the same as discussed above for claims 8 and 16.

Claims 10 and 18:
Timmerman discloses the method of claim 6 and the article of manufacture of claim 14, as discussed above.
	Timmerman further discloses:

[0101] discloses data files which may store, among other data, "patient eligibility data received from the sponsor computer" (i.e. order submission response), which is consistent with the disclosure of the crosswalk file (client profile including data records, data files, etc.) in [0031].

While Timmerman does disclose a selection criteria for generating the order submission sequence, Timmerman does not explicitly disclose “the order submission sequence is generated prior to receiving the prescription claim request.” However, Wiley does disclose this limitation, specifically:
the order submission sequence is generated prior to receiving the prescription claim request
[0049] discloses determining benefits, such as those of Figures 3-6 requiring a particular order submission sequence, prior to the prescription for the product being presented to the pharmacy. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and article of manufacture of claims 6 and 14 regarding selecting an order submission sequence based on selection criteria as disclosed by Timmerman with “the order submission sequence is generated prior to receiving the prescription claim request” as disclosed by Wiley. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Timmerman so “that the offer for benefits can be made by pre-qualifying the drug, patient, provider, and prescriber” so that the “pharmacy or other provider may or may not have to then follow the steps in one of the flow processes” (Wiley:  [0049]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dufour (US 2013/0054261 A1)
Discloses a system and method for aggregating benefits offered by multiple entities for prescriptions.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188.  The examiner can normally be reached on Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached at (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626